Judge Parker, who is now absent, had prepared the following dissent to the decision in this case, in which I heartily concur, and, to avoid further delay, I adopt it as my dissent, with full credit to Judge Parker:
The appointment of the guardian was by a court of general jurisdiction, which included jurisdiction over the subject-matter of guardianship of minors. The presumption of jurisdiction over the person of the ward, arising by appropriate recitals in the order of appointment, as are contained in this order, can be overcome only by affirmative proof to the contrary. It is not enough to destroy the presumption of jurisdiction so arising that the record, apart from the recitals of the order, fails to affirmatively show such jurisdiction. This record does not, as I see it, affirmatively *Page 145 
show want of appropriate notice to or appropriate consent by the ward prior to the entry of the appointment.
The error of the majority, I think, lies in what to me seems to be the assumption that it must be now shown affirmatively that all the necessary jurisdictional steps were taken before the entering of the order of appointment. This, I think, is not the rule applicable to an inquiry into a question of jurisdiction — such as is here presented.